08/14/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 20, 2017

     STATE OF TENNESSEE v. DEMARCUS LASHAWN BLACKMAN

                 Appeal from the Circuit Court for Marshall County
                   No. 15-CR-117 Franklin Lee Russell, Judge


                            No. M2016-01828-CCA-R3-CD


The Defendant, Demarcus Lashawn Blackman, was convicted by a Marshall County
Circuit Court jury of aggravated criminal trespass and evading arrest, Class A
misdemeanors. See T.C.A. §§ 39-14-406 (2014) (aggravated criminal trespass), 39-16-
603 (2014) (amended 2016) (evading arrest). The trial court sentenced him to
consecutive terms of eleven months, twenty-nine days for each conviction and ordered
the sentence to be served consecutively to an unrelated twelve-year sentence. On appeal,
he contends that his sentence is excessive. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and TIMOTHY L. EASTER, JJ., joined.

Donna Orr Hargrove, District Public Defender, and William J. Harold and Michael J.
Collins, Assistant District Public Defenders, for the appellant, Demarcus Lashawn
Blackman.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Robert J. Carter, District Attorney General; and William B. Bottoms,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       The Defendant was charged with aggravated criminal trespass, evading arrest,
possession of cocaine with the intent to sell, and possession of cocaine with the intent to
deliver. At the trial, Lewisburg Police Sergeant Chris Sawyers testified that on July 3,
2015, at about 2:00 a.m., he saw a car with no license plate light. The car ran a stop sign
while making a turn, and Sergeant Sawyers activated his blue lights and siren. He could
see two men inside. The driver made two turns and stopped the car two to three minutes
later. Before Sergeant Sawyers left his police cruiser, he saw two African-American men
leave the car and “[take] off running,” and Sergeant Sawyers called for backup. Sergeant
Sawyers described the driver, later identified as the Defendant, who had long dreadlocks
and wore a white t-shirt, and the passenger, who had short hair and wore a blue shirt.
The Defendant and the other man had run in opposite directions. Sergeant Sawyers noted
that the Defendant had looked toward Sergeant Sawyers as he left the car and that he had
seen the Defendant’s face. Between forty-five minutes and one hour after the initial
traffic stop, Sergeant Sawyers went to the rear of an apartment, where Officer Lonnie
Cook had detained the Defendant.

        On cross-examination, Sergeant Sawyers testified that the traffic pursuit only
spanned two blocks. The camera in Sergeant Sawyers’s police cruiser was not working
at the time of the incident.

       Lewisburg Police Officer Lonnie Cook testified that when he arrived at the
location of the traffic stop, Sergeant Sawyers described the two men, and Officer Cook
and other officers searched unsuccessfully for the men. As Officer Cook drove, two
young women flagged him down. He said that after speaking to the women, he looked
for a “dark colored” Nissan Altima driven by a Caucasian man who was accompanied by
an African-American man, who had long dreadlocks and wore a white shirt and matched
the description provided by Sergeant Sawyers. Officer Cook said that about 2:30 a.m., he
saw a Nissan Altima matching the description provided by the two women and that he
followed the vehicle. The Nissan pulled over onto the side of the road, and Officer Cook
pulled his police cruiser alongside it. Officer Cook saw the driver, a Caucasian man, and
the passenger, who was later identified as the Defendant, an African-American man who
had long dreadlocks. The Defendant exited the car and ran, and Officer Cook stood
beside his police cruiser and shouted at him. The Defendant turned and responded, “Who
me?” and Officer Cook told him he wanted to talk. The Defendant ran, and Officer Cook
followed and yelled at the Defendant to stop. The Defendant and Officer Cook ran
through the backyards of houses and jumped over “fences, little rock walls.”

       Officer Cook testified that he lost sight of the Defendant. Officer Cook returned
to his police cruiser and saw that the Nissan and its driver were gone. Officer Cook saw
the Defendant behind a church, and the Defendant ran again. Officer Cook chased the
Defendant toward a nearby apartment complex. He said he saw people inside an
apartment pushing the Defendant out of the apartment and the Defendant’s throwing
something as the Defendant went down concrete steps in front of the apartment. Officer
Cook drew his gun, ordered the Defendant onto the ground, and held the Defendant at
gunpoint until another officer arrived and Officer Cook could handcuff him. Officer


                                           -2-
Cook noted that the Defendant threw something about five feet away from where Officer
Cook handcuffed him.

       Officer Cook testified that he saw two clear plastic bags containing a white
substance on the ground in the area where he had seen the Defendant throw something.
The Defendant’s cell phone was on the ground near where he had been handcuffed, and
Officer Cook noted that the cell phone and plastic bags were dry, although the grass was
wet.

        Officer Cook examined the cell phone’s text messages to determine to whom the
cell phone belonged, and he saw messages addressed to “Gucci.” He stated that the
Defendant’s nickname was Gucci. Officer Cook collected the plastic bags as evidence,
the substance inside the bags field tested positive for cocaine, and Officer Cook ordered
laboratory testing. He noted the powder in one bag weighed 6.05 grams, and the powder
in the second bag weighed 12.52 grams.

       On cross-examination, Officer Cook testified that when he arrived at the
apartment, the Defendant walked backward as Eric Darling walked forward with his
hands on the Defendant. He agreed that two people followed Mr. Darling and that the
three people were close to the Defendant.

      On redirect examination, Officer Cook testified that only Mr. Darling put his
hands on the Defendant and that no one had their arms around the Defendant when the
Defendant was on the steps.

       Joshua Bailey testified that on July 2, 2015, he lived in an apartment with his
children, brother, and sister, all of whom were minors. When Mr. Bailey arrived at home
around 1:00 a.m., he opened his side door, which also had a screen door, to allow the
breeze to come in, watched television, drank beer, and listened to music with Mr.
Darling, his coworker. The lights were on in the living room, the kitchen, and outside the
apartment. About fifteen or twenty minutes after he arrived home, Mr. Bailey went into
his kitchen to get a drink, and he heard his screen door, which had been locked, “bust
open.” He noted that some force was required to open the door when it was locked and
that he was startled. Mr. Bailey saw a man he knew as “Gucci,” later identified as the
Defendant, “barge” inside the apartment, and Mr. Bailey asked him what he was doing.
Mr. Bailey told the Defendant to get out of his house because the Defendant had a bad
reputation. The Defendant tried to bribe Mr. Bailey, said “the boys” were “after” him,
and placed his foot such that Mr. Bailey could not open the door. The Defendant asked
what Mr. Bailey needed, said he had anything Mr. Bailey wanted, and told him, “I’ve got
you,” although the Defendant did not mention money. Mr. Bailey was concerned for his

                                           -3-
and his children’s safety and told the Defendant that he did not need anything and that he
wanted the Defendant to leave. Mr. Bailey grabbed a knife from the kitchen, but the
Defendant continued to ask for a place to hide until his “girl” could pick him up. Mr.
Bailey agreed that he made it clear to the Defendant that he was not welcome and that he
told the Defendant to leave multiple times.

        Mr. Bailey testified that Mr. Darling removed the Defendant from the apartment
and that the Defendant tried to reenter the apartment when the men saw headlights,
flashlights, or police lights nearby. Mr. Darling stopped the Defendant from reentering,
and two police officers detained the Defendant.

        Eric Darling testified that he and Mr. Bailey got off of work around 11:00 p.m. on
July 2, and that he met Mr. Bailey at Mr. Bailey’s apartment. They watched television in
the living room. About thirty minutes after he arrived, he heard the side door slam. Mr.
Darling heard Mr. Bailey say, “What are you doing?” When Mr. Darling got up, he saw
the Defendant, whom he had met previously while playing “pick-up” basketball. Mr.
Darling noted that the Defendant had long dreadlocks. The Defendant had closed the
main door and stood in a position that prevented anyone from opening the door. The
Defendant said that “they” were outside and were going to “get” him, and Mr. Bailey
responded that he did not care and wanted the Defendant out of his house. The
Defendant did not want to leave and asked Mr. Bailey, “What do you want? I got money,
anything you need, I got you.” Mr. Bailey responded that he did not want anything and
that he wanted the Defendant to leave. The Defendant said that he knew Mr. Darling,
and Mr. Darling told the Defendant that Mr. Bailey did not want the Defendant in his
house and that the Defendant had to leave. Mr. Darling opened the door, pushed the
Defendant, and the Defendant went down the steps and ran. Mr. Darling and the other
adults stood outside the apartment and saw the Defendant run around a nearby church and
back toward the apartment’s door. Mr. Darling heard someone say, “Freeze, stop.” The
Defendant ran up the apartment steps, stumbled backward because he was out of breath,
and “just gave up.” Mr. Darling stood near his car while police officers placed the
Defendant on the ground and handcuffed him.

       The State read into evidence a deposition taken from Tennessee Bureau of
Investigation forensic scientist Special Agent Brandi Fisher, an expert in forensic
chemistry, who testified that she tested the contents of the plastic bags, which were white
powder and a rock-like substance. The white powder weighed 4.85 grams and tested
positive for cocaine, and the rock-like substance weighed 10.39 grams and tested positive
for cocaine base.



                                            -4-
       Upon this evidence, the Defendant was convicted of aggravated criminal trespass
and evading arrest. He was acquitted of possession of cocaine with the intent to sell and
possession of cocaine with the intent to deliver. The trial court sentenced the Defendant
to consecutive terms of eleven months, twenty-nine days at seventy-five percent service
and ordered his effective sentence to run consecutively to a twelve-year sentence in an
unrelated case. This appeal followed.

        The Defendant contends that his sentence is excessive, arguing that it is a waste of
jail resources and an abuse of discretion under the facts of the case to order the maximum
sentence length and consecutive service. Specifically, the Defendant argues that the court
misapplied the three enhancement factors which the court found applicable. The State
responds that the trial court did not abuse its discretion. We agree with the State.

       At the sentencing hearing, Jenna Miller testified that she prepared the Defendant’s
presentence report in connection with another case. She stated that the Defendant was on
probation when he committed the offenses in the present case. She noted that although
the Defendant’s previous probation had been set to expire on June 3, 2015, and the
relevant offenses occurred on July 3, 2015, a March 12, 2015 probation violation warrant
was not adjudicated until October 14, 2015. She said that therefore, the Defendant’s
probation had not expired on July 3, 2015.

        The presentence report was received as an exhibit and reflected that the Defendant
was age twenty-nine and that on February 23, 2016, he was convicted of the sale and
delivery of cocaine. The Defendant’s prior criminal record included three counts of
failure to appear, four counts of possession of marijuana, two traffic violations, and one
count each of casual exchange, disorderly conduct, assault, and possession of a weapon
with the intent to go armed. The report reflected seven violations of probation. The
report also noted two active Bedford County arrest warrants for theft and a pending
Marshall County assault case. The Defendant reported alcohol use from ages sixteen to
twenty-eight and marijuana use from ages seventeen to twenty-eight, at which point he
went to prison. The Defendant had four children and multiple immediate family
members. He described his childhood environment as “fortunate,” and he reported good
physical and mental health. He reported having worked at different construction
companies, a sporting goods store, and a transportation company. At the sentencing
hearing, the Defendant made a statement and requested leniency and concurrent
sentencing.

      The trial court stated that although the two convictions in the present case were for
misdemeanor offenses, the felony sentencing requirements set out in the Sentencing
Reform Act informed its judgment. The court found that mitigating factor (1) applied but

                                            -5-
did not give the factor “significant weight at all.” See T.C.A. § 40-35-113(1) (2014)
(“The defendant’s criminal conduct neither caused nor threatened serious bodily
injury[.]”). It found that enhancement factors (1), (8), and (13) applied. See T.C.A. § 40-
35-114(1), (8), (13)(C) (Supp. 2015) (amended 2016, 2017) (“The defendant has a
previous history of criminal convictions or criminal behavior, in addition to those
necessary to establish the appropriate range[.]”) (“The defendant, before trial or
sentencing, failed to comply with the conditions of a sentence involving release into the
community[.]”) (“At the time the felony was committed . . . the defendant [was r]eleased
on probation[.]”). The court noted the “multitude” of probation violations and
revocations documented in the presentence report. Based upon the enhancement factors,
the court found that the maximum sentence of eleven months, twenty-nine days at
seventy-five percent service was appropriate for each count.

        Relative to consecutive sentencing, the trial court noted that the Defendant had a
twelve-year sentence in a recent, unrelated case and that it applied a presumption in favor
of concurrent sentencing. The court found that the Defendant had an extensive criminal
record and that although the record was “not the worst I’ve ever seen,” it applied factor
(2) in favor of consecutive sentencing. See id. § 40-35-115(b)(2) (2014) (“The defendant
is an offender whose record of criminal activity is extensive[.]”). The court found that
factor (6) applied because the offenses were committed while the Defendant was on
probation. See id. § 40-35-115(b)(6) (“The defendant is sentenced for an offense
committed while on probation[.]”). The court ordered the sentences to be served
consecutively to one another and consecutively to the twelve-year sentence.

       The trial court found that the Defendant was not a favorable candidate for
alternative sentencing. The court found that the Defendant did not have the potential for
rehabilitation because the Defendant had violated his probation “every time or almost
every time he’s been on any kind of suspended sentence.” See id. § 40-35-103(5) (2014)
(“The . . . lack of potential for the rehabilitation or treatment of the defendant should be
considered in determining the sentence alternative[.]”). The court noted that defense
counsel did “a brilliant job” and that the court would have convicted the Defendant of the
drug-related charges.

       Tennessee Code Annotated 40-35-302(b) (2014) governs misdemeanor
sentencing, which requires a trial court to impose a specific sentence consistent with the
purposes and principles of the Sentencing Act. Likewise, if a trial court orders a
defendant to serve a sentence in confinement, the court must fix a percentage of the
sentence a defendant is required to serve. Id. § 40-35-302(d). Although a trial court is
not required to hold a sentencing hearing, the court must permit the parties to address
“the length of any sentence and the manner in which the sentence is to be served.” Id. §

                                            -6-
40-35-302(a). Trial courts are granted considerable discretion and flexibility in
misdemeanor sentencing determinations, and defendants convicted of misdemeanors are
not presumed eligible for alternative sentencing. State v. Troutman, 979 S.W.2d 271, 273
(Tenn. 1998); see State v. Combs, 945 S.W.2d 770, 773-74 (Tenn. Crim. App. 1996); see
also State v. Williams, 914 S.W.2d 940, 949 (Tenn. Crim. App. 1995). Likewise, “there
is no presumptive minimum sentence provided by law for misdemeanors.” State v.
Seaton, 914 S.W.2d 129, 133 (Tenn. Crim. App. 1995). In determining the percentage of
service for misdemeanors, a trial court must consider the purposes and principles of
sentencing and the enhancement and mitigating factors and must not impose arbitrary
incarceration. T.C.A. § 40-35-302(d); see Troutman, 979 S.W.2d at 274 (stating that
“while the better practice is to make findings on the record when fixing a percentage of a
. . . sentence to be served in incarceration, a . . . court need only consider the principles of
sentencing and enhancement and mitigating factors . . . to comply with the legislative
mandates of the misdemeanor sentencing statute”).

       This court reviews challenges to sentences imposed for felony offenses relative to
the manner of service within an appropriate sentence range “under an abuse of discretion
standard with a ‘presumption of reasonableness.’” State v. Bise, 380 S.W.3d 682, 708
(Tenn. 2012). The same standard of review applies to questions related to probation or
any other alternative sentence. State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).
Although our supreme court has not considered whether the abuse of discretion with a
presumption of reasonableness standard applies to misdemeanor sentencing
determinations, it has stated that the standard “applies to all sentencing decisions,” and
this court has previously applied the standard to misdemeanor sentencing. State v. King,
432 S.W.3d 316, 324 (Tenn. 2014); see State v. Sue Ann Christopher, No. E2012-01090-
CCA-R3-CD, 2013 WL 1088341, at *6-8 (Tenn. Crim. App. Mar. 14, 2013), perm. app.
denied (Tenn. June 18, 2013); see also T.C.A. § 40-35-401(d) (2014) (stating that all
sentencing issues raised pursuant to Code section 40-35-401(a) are subject to the same
standard of review).

        Generally, compliance with the purposes and principles of sentencing requires a
trial court to consider any evidence received at the trial and sentencing hearing, the
presentence report, counsel’s arguments as to sentencing alternatives, the nature and
characteristics of the criminal conduct, any mitigating or statutory enhancement factors,
statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant
made on his own behalf, and the potential for rehabilitation or treatment. State v. Ashby,
823 S.W.2d 166, 168 (Tenn. 1991); see T.C.A. §§ 40-35-103 (2014), -210 (2014); see
also T.C.A. § 40-35-102 (2014).


                                              -7-
       The abuse of discretion with a presumption of reasonableness standard also
applies to the imposition of consecutive sentences. State v. Pollard, 432 S.W.3d 851, 859
(Tenn. 2013). A trial court has broad discretion in determining whether to impose
consecutive service. Id. A trial court may impose consecutive sentencing if it finds by a
preponderance of the evidence that one criterion is satisfied in Tennessee Code
Annotated section 40-35-115(b)(1)-(7) (2014). In determining whether to impose
consecutive sentences, though, a trial court must ensure the sentence is “no greater than
that deserved for the offense committed” and is “the least severe measure necessary to
achieve the purposes for which the sentence is imposed.” T.C.A. § 40-35-103(2), (4)
(2014); see State v. Desirey, 909 S.W.2d 20, 33 (Tenn. Crim. App. 1995).

        In the present case, the record reflects that the trial court considered the
appropriate principles of sentencing, the facts of the case, enhancement and mitigating
factors, the Defendant’s statement on his behalf, and the presentence report. The record
supports the court’s determination relative to enhancement factors. The court found, and
the record supports, that the Defendant had an extensive criminal history, that he
committed the offenses in this case while on probation, and that he had violated the terms
of almost every previous alternative sentence he had received. The presentence report
reflects that the Defendant had sixteen prior convictions and seven probation violations,
and Ms. Miller testified that he was on probation at the time the offenses occurred. The
court did not abuse its discretion by imposing the maximum length of sentence and
percentage of jail service allowed by statute, and the Defendant is not entitled to relief on
this basis.

        Relative to consecutive sentencing, the trial court’s determination is supported by
the record. The court found that the Defendant had an extensive criminal history and that
the Defendant committed the offenses while on probation. Either factor, standing alone,
is sufficient to support consecutive sentencing. The court did not abuse its discretion, and
the Defendant is not entitled to relief on this basis.

        Based on the foregoing and the record as a whole, the judgments of the trial court
are affirmed.



                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                            -8-